Case 3:19-cv-04591-WHO Document8 Filed Ow". q- 46q\ \N 2

August 22, 2019 , fF _= id
AUG 26 201 ys

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORMA

As we recently discussed, please exchange the enclosed face page for the original.

Clerk of the Court

The only change is a correction to the email address from bobimmerman@usa.com to
bobzimmerman@usa.com.

This typo was detected by counsel for Facebook and corrected in their copy by them.

Thank you.
Robert Zimmerman

Ae

HO
Case 3:19-cv-04591-WHO Document 8 Filed 08/26/19 Page 2 of 2

UNITED STATES DISTRICT COURT
IN THE NORTHERN DISTRICT OF CALIFORNIA

CIVIL ACTION NO:

 

Robert Zimmerman

329 Sandpiper Lane

Hampstead, NC 28443

Tel # 910-232-8990" - Ce oo
Email: bobzimmerman@usa.com

Robert Zimmerman, and
Uxor Press

Plaintiffs,

V. COMPLAINT

Facebook, Inc.,
Mark Zuckerberg,
Sheryl Sandberg,
John and Jane Does

WITH JURY TRIAL DEMAND

—
pNt Net ee ee ee ee ee ee ee

Defendants.

Complaint Case #
